Citation Nr: 1041798	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-14 223	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent 
for thoracic and lumbar spine scoliosis with degenerative changes 
on an extraschedular basis.

2.  Entitlement to an increased rating in excess of 10 percent 
for nerve root impingement to the left buttock and hip on an 
extraschedular basis.

3.  Entitlement to an increased rating in excess of 10 percent 
for nerve root impingement to the right buttock and hip on an 
extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran & J.H.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to July 1959.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in June 2008 by the undersigned Veterans 
Law Judge.

In November 2008 and July 2009, the Board remanded these claims 
for additional development.  That development having been 
completed, the claims have been returned to the Board and are now 
ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1957 
to July 1959.

2.  On July 9, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


